Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 08/05/2022. 
Claims 23-26, 28-40 and 42-44 are currently pending, of which claims 32-40 and 42-44 were previously withdrawn.
Response to Amendment
The rejection of claim 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment.
The rejections under 35 U.S.C. 102 and 35 U.S.C. 103 as being unpatentable over Plunguian et al. (US 4,077,809) are withdrawn in view of the above amendment.
The rejections under 35 U.S.C. 103 as being unpatentable over or based-on Liu et al. (CN 103666381 A) in view of Rolland et al. (US 8,308,861) are withdrawn in view of the above amendment.
Attempted Examiner Initiated Interview
Examiner attempted to contact and left voicemails to Applicant's representative, Stacie Sundquist, on 10/17/2022 and 10/25/2022 to discuss rejoinder of the withdrawn claims, propose an Examiner's Amendment to place the withdrawn claims in condition for allowance, and obviate a Final Office action but did not receive a timely response.  Applicant's representative is welcome to contact the undersigned Examiner if there are any questions regarding the below claim objections/rejections. 


Election/Restrictions
Claim 23 is allowable.  Claims 32-40 and 42-44, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I to IV, as set forth in the Office action mailed on 02/18/2022, is hereby withdrawn and claims 32-40 and 42-44 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Claim Interpretation
The independent claims recite the term "phase change material (PCM) composition" which serves to clearly abbreviate the term  "phase change material" to "PCM" whether referring to the phase change material composition as a whole (e.g., "the PCM composition") or the phase change material component itself (e.g., "the PCM").
Claim Objections
Claim 35 is objected to because of the following informalities:  
In claim 35, Applicant is suggested to amend “made” to read as “composed” (i.e., “wherein the package is composed of aluminum”) to improve clarity and antecedent basis of the claim.  Parent claim 34 recites the package is “composed of” a material selected from a closed group of species and the duplication of the parent claim’s language would improve clarity of the claims. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 32-40, 42, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 32, there is insufficient antecedent basis for the term “said support structure” on the eighth line of the claim which renders the claim indefinite.  While the claim previously recites the presence of “at least one three-dimensional support structure” this has a different antecedent basis than the instant “said support structure”.  Applicant could amend “support structure” to read as “three-dimensional support structure(s)” to overcome this rejection.  Claims 33-36 are also indefinite for their dependency on claim 32.
Claim 33 is indefinite for the same reason as claim 32, e.g., there is insufficient antecedent basis for the term “said support structure” on the first line of the claim.  Again, Applicant could amend “support structure” to read as “three-dimensional support structure(s)” to overcome this rejection.  
Also in claim 33, there is insufficient antecedent basis for the term “the geometrical shape” on lines 2-3 claim which also renders the claim indefinite.  Applicant could amend “geometrical shape” to read as “fixed geometrical shape” to overcome this rejection.
Claim 36 is indefinite for the same reason as claim 32, e.g., there is insufficient antecedent basis for the term “said support structure” on the first line of the claim.  Again, Applicant could amend “support structure” to read as “three-dimensional support structure(s)” to overcome this rejection.  
Claim 37 recites the method step “b. adding to the solid PCM, glass fibers, glass microparticles, and xanthan gum, and optionally at least one or both additives selected from glass microparticles and polyacrylic salt;” which is indefinite.  The problem here is the limitation(s) recite glass microparticles are required and optional at the same time, rendering it unclear whether addition of glass microparticles are actually required or not in the present step b.  Applicant could amend the phrase “at least one or both additives selected from glass microparticles and polyacrylic salt” to read as “a polyacrylic salt” (i.e., “b. adding to the solid PCM, glass fibers, glass microparticles, and xanthan gum, and optionally a polyacrylic salt;”) to overcome this rejection.  Claims 38-40 are also indefinite for their dependency on claim 37. 
In claim 38, there is insufficient antecedent basis for the term “the glass fiber additive” in the claim which renders the claim indefinite.  Applicant could amend “glass fiber additive” to read as “glass fibers” to overcome this rejection.  
Similarly in claim 39, there is insufficient antecedent basis for the term “the glass fiber” in the claim which renders the claim indefinite.  Applicant could amend “glass fiber” to read as “glass fibers” to overcome this rejection.  
In claim 42, the limitation “wherein said package further comprises at least one-dimensional support structure inserted therein” does not make sense so as to render the claim indefinite.  It is unclear what would constitute a one-dimensional support structure.  It is noted this language is likely an inadvertent mistake as the previous set of claims filed 04/18/2022 recites “wherein said package further comprises at least one three-dimensional support structure inserted therein” and there is no markup of an intentional amendment.  Applicant could overcome this issue by reciting the limitation with the language as previously recited in the claims filed 04/18/2022.  Claim 43 is also indefinite for its dependency on claim 42. 
Also in claim 42, there is insufficient antecedent basis for the term “said support structure” on the eighth line of the claim which renders the claim indefinite.  Applicant could amend “support structure” to read as “three-dimensional support structure(s)” in conjunction with the other suggestion above to overcome this rejection.  
In claim 43, it is unclear which “glass microparticles” the limitation “the glass microparticles comprises glass microspheres having a diameter of 20 µm to 50 µm” refers to because the parent claim has two distinct “glass microparticles” (glass microparticles of the PCM composition and glass microparticles in at least one additional layer coupled to the package) so as to render the claim indefinite.  Applicant is requested to clarify by claim amendment which glass microparticles the limitation refers to and to also amend “comprises” to read “comprise” to improve grammar/clarity in the claim.  
	Appropriate correction/clarification is required.
Allowable Subject Matter
Claims 23-26, 28-31, and 44 are allowed.
Claims 32-40, 42, and 43 would be allowable if rewritten or amended to overcome the claim objections and claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an Examiner’s statement of reasons for allowance and/or for the indication of allowable subject matter:  
	The closest prior art of record, Liu et al. (CN 103666381 A), Rolland et al. (US 8,308,861), and Magill et al. (US 6,855,422), fail to teach the claimed phase change material composition and method of making/product(s) thereof.  
Applicant indicates the claimed invention relates to prolonging the phase change duration of a phase change material (PCM) composition by adding glass fibers and glass microparticles, which are insulating and low thermal conductivity components, to improve thermal insulating properties of the PCM while also adding xanthan gum plasticizer that increases the viscosity of the PCM and prevents aggregation of the glass insulating materials.  Applicant has demonstrated the introduction of the glass fibers, glass microparticles, and xanthan gum plasticizer reduces the thermal conductivity of the PCM composition and prolongs the phase change duration of the PCM composition as compared to a PCM composition without the glass material(s) and plasticizer.  See the examples and Figures of the disclosure and pages 9-10 of the remarks filed 08/05/2022.
	Liu et al. teach a phase change energy storage material comprising a phase change material, xanthan gum natural polymer thickener, nucleating agent, and a reinforcing material (abstract and para. 0010-0017).  Liu et al. fail to teach or suggest the reinforcing material or composition comprises glass fibers or glass microparticles.  Rather, Liu et al. teach the reinforcing agent is a carbon material, metal, metal oxide, nanoparticle or foam material (para. 0019) and the addition of the reinforcing materials improve the thermal conductivity of the material (para. 0023), which is contrary to the claimed invention that the glass materials are thermally insulative rather than thermally conductive.  
	Rolland et al. teach a phase change material composition and lists various additives for the composition; glass fiber and flakes are listed as reinforcing agents among many other various additives (col. 5 lines 29-36).  At the time of the effective filing date it would have not been obvious to a person of ordinary skill in the art to combine the glass reinforcing agent(s) of Rolland et al. as the reinforcing agents of Liu et al. because such addition of a thermally insulative reinforcing agent is counterproductive to the teachings in Liu et al. that the reinforcing materials are provided to improve the thermal conductivity of the compositions and would render the compositions of Liu et al. unsatisfactory for their intended purpose.  See also page 10 of Applicant's remarks filed 08/05/2022. 
 	Magill et al. teach encapsulating phase change materials within spherical microcapsule shells comprising silica, glass microparticles, and glass microspheres to disperse the material within another media or structure as well as reduce or prevent leakage of the phase change material into the other media or structure during use (col. 16 line 66 to col. 17 line 43).  However, the claimed invention recites the glass microsphere as a component of the phase change material composition rather than a discrete component separate from the phase change material composition or encapsulating the phase change material composition.  Therefore, even if Magill et al. could be combined with Liu et al. it would at best correspond to a phase change material composition comprising a phase change material, xanthan gum, and a reinforcing agent where the composition is encapsulated within a spherical microcapsule comprising glass or silica, i.e., two compositions or a composition within another layer/shell, which falls short of a single composition at-once comprising all of a phase change material, glass fibers, glass microparticles, and xanthan gum as claimed.  See also page 10 of Applicant's remarks filed 08/05/2022.
Additional Art Cited But Not Applied
The following reference is made of record and not relied upon but is considered pertinent to Applicant's disclosure: 
Sun et al. (CN 109609102 A) teach a phase change material composition comprising a phase change material, a modifying agent, xanthan gum, and a preservative (abstract).  Sun et al. teach the modifying agent is selected from one or more of glass microspheres, glass fiber, or glass cotton (third page of the English language machine translation of the reference).  However, Sun et al. was published 04/12/2019 and is therefore unavailable as prior art in view of the present application's effective filing date of 03/23/2017.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
October 27, 2022